DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-22-2021 has been entered. 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However, new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-022102 hereinafter Tajima in view JP 2013-187077 hereinafter Mino [cited in IDS filed 07-22-2021]. 
Regarding Claim 1, Tajima teaches a method for manufacturing a secondary battery [10] comprising: forming a stacked electrode assembly [12] that comprises a plurality of first (positive) electrode plates [24] and a plurality of second (negative) electrode plates [25], the first electrode plates [24] each having a metal foil (substrate), an active material layer formed on the metal foil, and a tab portion [16] composed of the foil exposed portion where the active material layer is not formed, wherein the metal foil and tab portion are formed of a single integral piece of material (substrate material), 

    PNG
    media_image1.png
    508
    661
    media_image1.png
    Greyscale

the method further comprising: a cutout (hole) [28] forming step of providing at least one cutout in a region of each first electrode plate that is at the base of the tab portion and in which the active material layer is formed; and a compressing step of compressing the active material layer after the cutout forming step (see figures 1-5, paragraphs 20-34). 
Tajima does not specifically disclose that the cutout (opening) region includes at least a portion of the substrate which is adjacent to and distinct from the tab portion and has the active material layer formed thereon. 
However, Mino teaches a stack type electrode battery and method for forming the battery (see Abstract), wherein cutout portions [11] are formed on the electrode plate [30, 32] in a region where active material layer is formed and the cutout portions are located directly 

    PNG
    media_image2.png
    366
    357
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to form a plurality of cutout portions on the electrode plate and located at the base of the tab portion before the effective filing date of the claimed invention because Mino discloses that such configuration can prevent stress from concentrating on a specific portion of the connecting portion between the tab and the electrode portion (paragraph 62). 
Regarding Claims 3-5, the combination teaches that the cutout (hole) [28] comprises two cutouts, and, in the width direction of the tab portion, the two cutouts are provided on both sides of the base of the tab portion (see figure 2 above), wherein the cutout is formed by well-known devices (i.e. energy beam) (paragraphs 25-28 of Tajima). 
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima and Mino as applied above, and further in view of JP 2012-248282 hereinafter Shibuya. 
The combination of Tajima and Mino is descried above and incorporated herein. 
Regarding Claims 2 and 6, Tajima teaches that first electrode plates are positive electrode plates, and the second electrode plates are negative electrode plates, wherein the substrate is a metal foil, and the packing density of the active material layer after the compression step is expected to be 3.5 g/cm3 or more (paragraphs 22-25); and Mino teaches that the cutout portions [11] are formed on the electrode plate in a region where active material layer is formed (see figure 10 above). 
The combination does not specify the protective layer as claimed, however, Shibuya teaches a secondary battery that comprises a reinforcing (protective) layer that includes ceramic particles and a binder formed on the tab portion before the cutout forming step, and wherein the at least one cutout is also formed in the region where the protective layer is formed (see claim 2, paragraphs 13-16). Therefore, it would have been obvious to one of ordinary skill in the art to use such reinforcing (protective) layer before the effective filing date of the claimed invention because Shibuya discloses that such configuration can increase capacity and reduce swelling of the battery (paragraph 12). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729